DETAILED ACTION
Claims 6-10 are presented for examination.
Claims 1-5 are cancelled.
Claims 6-10 are newly presented.
This office action is in response to amendment of application on 28-OCT-2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/440,675 (now abandoned).

Claim Interpretation
Claims 1-5 have been cancelled and therefore no claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments - 35 USC § 112, second paragraph
Applicant’s arguments with respect to 35 USC § 112, second paragraph have been fully considered and are persuasive per all claims cancelled and the new claims removing the terms.  The rejection of 35 USC § 112, second paragraph has been withdrawn. 

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are persuasive per incorporating elements of now cancelled claim 2 which was indicated as eligible.  The rejection of 35 USC § 101 has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because all claims have been canceled and new claims presented. Regarding Applicant’s arguments, a new grounds of rejection has been made relying upon a new reference is presented for teaching the newly presented features. Therefore, the rejection of Pellerin, United States Patent 4,195,498 (hereinafter ‘Pellerin’) further in view of Yurekli et al., U.S. Patent Application Publication 2008/0066072 A1 (hereinafter ‘Yurekli’). has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Fern et al., U.S. Patent Application Publication 2011/0287528 A1 (hereinafter ‘Fern’) in view of Pellerin further in view of Yurekli.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 6, Examiner does not find support for the following limitations:
selecting one of the steps by which a total step progress is regulated;
evaluating the matrix array for any time cell having no icon and comparing the time cell having no icon with normal schedule program cells; and
evaluating whether the time cell having no icon indicates a normal condition or an abnormal condition
More specifically, the terms of “regulated”, “normal”, and “abnormal” are absent from the specification.
Regarding Claim 8, Examiner does not find support for the following limitation “valuating of the time cell is related to progress in a longest operation time”. More specifically, finding the “longest operation time” is absent from the specification.
Claim 8, Examiner does not find support for the following limitation “using the matrix array to accumulate a total step progress”. The “total step progress” does is not found explicitly in the specification. The total number of batches and items is found, but not the progress.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Fern et al., U.S. Patent Application Publication 2011/0287528 A1 (hereinafter ‘Fern’) in view of 
Pellerin, United States Patent 4,195,498 (hereinafter ‘Pellerin’) further in view of
Yurekli et al., U.S. Patent Application Publication 2008/0066072 A1 (hereinafter ‘Yurekli’).

Regarding Claims 6: Fern teaches A method of evaluating the daily operation… ([0071] Fern teaches a logbook for evaluating operations “…In some aspects, the analyte monitoring device provides a logbook feature to log various data…”)

    PNG
    media_image1.png
    754
    1002
    media_image1.png
    Greyscale
Fern teaches [daily] progress respectively in a two-dimensional matrix array made up times cells arranged in rows and columns, (FIG. 7B Fern teaches a two-dimensional matrix array, recorded in a logbook denoted by element 720. The progress is done on a daily basis. Time cells make up the columns divided hourly, denoted by 725, and the progress of each element is denoted by the rows.)
Fern teaches each of the rows in the matrix array being vertically divided by hour units of a daily length of an operation and ([0157] Fern teaches a m matrix with hour units of a daily length “…Only one page is shown that comprises data for four days 721, 722, 723, and 724 along a time scale 725 for each day…”)
Fern teaches each of the rows in the matrix array being horizontally divided by a time span based on a length of one batch time of an operation work, (Continuing [0157] Fern teaches a batch of an operation work for determining daily totals and horizontal rows indicated the day and the summation “…Each day is broken up in time to identify various readings and other events … Daily totals 726 are also provided along with indications for measurements that are above or below target…”)
Fern teaches with visual icons wherein every operation is recorded at a corresponding time cell and the matrix array has time cells used to visually accumulate, using the visual icons in the matrix array, all the operation works in order of the operation events; ([0071] and FIG. 7B Fern teaches logging the measurements, which are placed in the matrix array in the log book for analysis in hourly blocks, i.e. visual icons “…The data may include measurement reading, data associated with the measurement readings, various events … and may be recorded based on time and/or date of occurrence. Various data may be logged and stored in the device for later analysis and review. For example, in the user may be presented with the option to log results after measurements are taken. Additional notes and related information may be included and logged with the measurement to provide a more comprehensive view of the logged measurement. Furthermore, the user may access the logbook to review the data logged and/or review analysis of the data logged…”)
Fern teaches selecting one of the steps by which a total step progress is regulated; ([0055] Fern teaches upon occurrence of the event, the result is compared to a projection, i.e. step regulated “…For example, upon the occurrence of the event, the reminder may be provided at a fixted time after the occurrence; at a user configured time after the occurrence; at a time based on the reader's actual projection that the threshold would have been crossed…”)
Fern teaches evaluating whether the time cell having no icon indicates a normal condition or an abnormal condition. ([0055] Fern teaches thresholds for determining an normal  or abnormal conditions“…For example, reminders to take a measurement reading may be provided when a measurement level crosses an upper and lower threshold value ( e.g., the upper and lower bounds of a target range). As another example, reminders to take a measurement reading may be provided when an upper and lower threshold level are projected to be crossed. In some instances, the reminder may not be provided until the time when the upper or lower threshold level was projected to be crossed. Furthermore, the reminders may be provided at various times…”)

Fern does not appear to explicitly disclose
in a continuous washing system evaluating a daily operation data in a continuous washing system including at least a sorting step, a washing step, a drying step, and a finishing step of laundries, the method comprising:
accumulating a washing step daily progress, a drying step daily progress and a finishing daily step… 
each of the washing step, the drying step, and the finishing step being provided with the matrix array respectively for recording a first washing step, a first drying step, 

However, Pellerin teaches in a continuous washing system evaluating a daily operation data in a continuous washing system including at least a sorting step, a washing step, a drying step, and a finishing step of laundries, the method comprising: and accumulating a washing step daily progress, a drying step daily progress and a finishing daily step… (Col 9 lines 49-54 Pellerin teaches sorting laundries “...The automatic laundry includes a conventional pneumatic conveyor system 35' for delivering soiled laundry from a sorting or soiled laundry room where laundry inlet 36' is located, to the respective loading chutes 37' -39' of a plurality of washer-extractors 40' -42'...”
Further, Col 2 lines 65-68 to Col 3 line 1 Pellerin teaches washing laundries “...The washing machine then washes the laundry in accordance with any one of several normal wash cycles as selected or as modified by the selected program transferred to the controller...”
Further, Col 3 lines 1-7 Pellerin teaches drying laundries “...When washing is completed, the washing machine signals that it is ready to unload, and when a conveyor or other transfer device becomes available, the washing machine automatically unloads and the washed laundry is automatically conveyed or transferred to either an available dryer, if drying is required...”
Further, Col 3 lines 7-12 Pellerin teaches finishing laundries “...or to a pre-selected finishing station when drying is omitted. Since one does not know which washing machine will finish washing first, the drying or finishing station information is transferred to the conveyor or transfer device control only after washing is completed...”)
Pellerin teaches each of the washing step, the drying step, and the finishing step being provided with the matrix array respectively for recording a first washing step, a first drying step, and a first finishing step to a last washing step, a last drying step and a last finishing step (Col 4 lines 59-64 Pellerin teaches the start cycle, i.e. first step, “…The start of these cycles is indicated as A, B, and C. The portion of the chart between A and B is cut to control a normal wash cycle, the portion between B and C is cut for a different cycle, for example, a small load, and the portion .between C and A provides another predetermined washing machine cycle…”
Further, Col 5 lines 4-6 Pellerin teaches progressing through the wash, i.e. last step “…In this way, a complete washing formula is controlled when the chart traverses the fingers for example from Position A to position B…”)
Fern and Pellerin are analogous art because they are from the same field of endeavor, resource allocation and scheduling of tasks.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the visual icons wherein every operation is recorded at a corresponding time cell and the matrix array has time cells used to visually accumulate, using the visual icons in the matrix array, all the operation works in order of the operation events as disclosed by Fern by in a continuous washing system evaluating a daily operation data in a continuous washing system including at least a sorting step, a washing step, a drying step, and a finishing and accumulating a washing step daily progress, a drying step daily progress and a finishing daily step… and  each of the washing step, the drying step, and the finishing step being provided with the matrix array respectively for recording a first washing step, a first drying step, and a first finishing step to a last washing step, a last drying step and a last finishing step  as disclosed by Pellerin.
One of ordinary skill in the art would have been motivated to make this modification in order to use the scheduling aspect of Fern with the automatic system of Pellerin for proper selection of the cycles as discussed in Col 2 lines 7-17 of Pellerin “…The operator need only be able to read and recognize the kinds of laundry to operate the automatic system. Such selection which can be made in the soiled laundry room pre-selects the proper wash cycle and its modification, the proper drying cycle (if the laundry is modification, the proper drying cycle (if the laundry is to be dried), or alternatively an ironing station, as well as the ultimate destination of the laundry from the dryer; All this is accomplished by the simple selection on a selector of a name corresponding to the common name of the laundry to be processed. Advantageously, the selector is a programmable, multi-position, multi-content rotary selector switch…”

Fern and Pellerin does not appear to explicitly disclose
evaluating the matrix array for any time cell having no icon and comparing the time cell having no icon with normal schedule program cells; and

However, Yurekli teaches evaluating the matrix array for any time cell having no icon and comparing the time cell having no icon with normal schedule program cells; and ([0217] Yurekli teaches comparing the elements of schedules/unscheduled/ early start to compare if the time cell process is normal  “…In the following, the third major optimization phase, according to one example, is described in more detail. Exemplarily, the third major optimization phase optimizes the rest of the processes, which have "Early Start", "Scheduled" and/or "Unscheduled", for example. If a process has the "Early-Start" status, this means that one or more tasks within a process have been started earlier than it was expected which is not earlier than the end of the "Firm" period. Processes having a "Scheduled" status exemplarily have been actually scheduled in the previous schedule run. However, they are not supposed to be start within the firm time period. "Unscheduled" processes are generally the processes that have been newly set up. Since they are the newest processes among the others, they will be scheduled as last together with the "Early Start" and "Scheduled" processes, for example…”)
Fern, Pellerin, and Yurekli are analogous art because they are from the same field of endeavor, resource allocation and scheduling of tasks.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the evaluating whether the time cell having no icon indicates a normal condition or an abnormal condition as disclosed by Fern and Pellerin by evaluating the matrix array for any time cell having no icon and comparing the time cell having no icon with normal schedule program cells as disclosed by Yurekli.
One of ordinary skill in the art would have been motivated to make this modification in order to limit undeseriable idle time as discussed by Yurekli in [0002] “…For a plurality of processes requiring large resource capacities and a plurality of different resource capabilities, focusing on one or more prioritized processes or resources often result in an undesirable idle time of other resources…”

Regarding Claim 7: Fern, Pellerin, and Yurekli teach The method of evaluating the daily operation in a continuous washing system accordingly to claim 6, 
Pellerin teaches wherein the evaluating of the time cell is related to progress in a washing step. (Col 3 lines 38-43 Pellerin teaches selecting the cycle base on the wash which determines the time of the cycle “…A further object of the invention is a unique selector and controller in the form of a multi-position, multi-terminal selector switch for pre-selecting any of a number of regular wash cycles, for modifying such cycles, and for storing, routing, drying, and destination information for laundry being washed…”)

Regarding Claim 8: Fern, Pellerin, and Yurekli teach The method of evaluating the daily operation in a continuous washing system accordingly to claim 6, 
Yurekli teach wherein the evaluating of the time cell is related to progress in a longest operation time. ([0295]  Yurekli teaches the use of a dependencies, related progress, and stopping/continuing with the task if taking too long, i.e. evaluating the time cell for longest operation “…If a task within a project or an entire project is no longer going to be completed, the canceling functionality enables users to cancel either the task or the entire project. When canceling a task within a project there can be a check to ensure that the task is not part of a dependency within the project. If the task is part of a dependency the user should first remove the project dependencies before canceling the tasks. Also if a project or task is current in progress there should be a warning message to inform the user that the task or project they are attempting to cancel is already in progress…”)

Regarding Claim 9: Fern, Pellerin, and Yurekli teach The method of evaluating the daily operation in a continuous washing system according to claim 6, further comprising 
Fern teaches using the matrix array to accumulate a total step progress. ([0159] Fern teaches using a daily statistics report,. i.e. accumulate total step progress “…The Daily Statistics Report 730 includes plotted glucose data 731 for times throughout the day. The target range 732 is indicated with shading to provide a quick and easy way to see when the readings are within or outside the target range. Additional recorded information … are provided on the graph below each associated reading to remain in the same time-frame context…”)

Regarding Claim 10: Fern, Pellerin, and Yurekli teach The method of evaluating the daily operation in a continuous washing system according to claim 6, further comprising:
Fern teaches accumulating in another matrix array all operation steps, ([0170] Fern teaches an additional report of usage, i.e. matrix of all operation  “…Additional example reports may include, but are not limited to, Calendar reports (e.g., 30 or 90 day summaries); Usage reports that provide details about the meter utilization to indicate user engagement…”)
Pellerin teaches wherein the operation steps include total steps recorded together from the first washing step, the first drying step, and the first finishing step to the last washing step, the last drying step and last finishing step. (Col 4 lines 59-64 Pellerin teaches the start cycle, i.e. first step, “…The start of these cycles is indicated as A, B, and C. The portion of the chart between A and B is cut to control a normal wash cycle, the portion between B and C is cut for a different cycle, for example, a small load, and the portion .between C and A provides another predetermined washing machine cycle…”)
Further, Col 5 lines 4-6 Pellerin teaches progressing through the wash, i.e. last step “…In this way, a complete washing formula is controlled when the chart traverses the fingers for example from Position A to position B…”)

Conclusion
Claims 6-10 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
 /KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127